Order entered July 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00713-CV

                         SWABACK PARTNERS, PLLC, Appellant

                                               V.

                      OMP DEVELOPMENT, LLC, ET AL., Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-05103-A

                                           ORDER
       The Court has before it appellee Pavecon Commercial Concrete, Ltd.’s July 3, 2013

unopposed motion to extend time to file brief. The Court GRANTS the motion and ORDERS

appellee Pavecon Commercial Concrete, Ltd. to file its brief by July 30, 2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE